PER CURIAM.
Affirmed. See Vann v. American Motorists Ins. Co., 627 So.2d 601, 602 (Fla. 3d DCA 1993) (stating that “none of the comments made by defense counsel were so prejudicial or inflammatory as to require mistrial, or a new trial, especially where the witness never answered the question and no evidence on the issue was ever *673presented to the jury”); see also Wal-Mart Stores, Inc. v. Gutierrez, 731 So.2d 151, 152 (Fla. 3d DCA 1999) (“find[ing] that the trial court properly sustained the objections when necessary and properly gave curative instructions when necessary that obviated the harm,” and thus did not abuse its discretion in denying the motion for a new trial).